Citation Nr: 0518531	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  96-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for decrease in sexual 
drive, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for burning and 
numbness in the legs, arms and hands, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection for numbness on the 
left side of the head and the left side of the body, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.

4.  Entitlement to service connection for frequent urination 
and an increase in the daily output of urine, including as 
due to exposure to lead and as a manifestation of an 
undiagnosed illness.

5.  Entitlement to service connection for blood coming out of 
the nose, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.

6.  Entitlement to service connection for a change in the 
veteran's physical appearance, including as due to exposure 
to lead and as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for intolerance to 
chemicals, to include several types of medications, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.

8.  Entitlement to service connection for residuals of a left 
pneumothorax, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.

9.  Entitlement to service connection for headaches, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.

10.  Entitlement to service connection for muscle and joint 
pain in the shoulders, elbows, hands, knees, and ankles, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.

11.  Entitlement to service connection for skin itching and 
rashes caused by exposure to the veteran's semen, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.

12.  Entitlement to service connection for herpes, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.

13.  Entitlement to service connection for a liver condition, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.

14.  Entitlement to service connection for residuals of a 
reaction to inoculation with pyridostigmine bromide, 
including blurred vision, including as due to exposure to 
lead and as a manifestation of an undiagnosed illness.

15.  Entitlement to service connection for a skin rash, 
including as due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992.  He served in the Southwest Asia Theater of 
Operations from January 27 to April 3, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1995 and November 1997 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In December 
1999, August 2000, and March 2004, the Board remanded the 
claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a decrease in sexual drive; 
his decrease in sexual drive is not related to his service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving burning and numbness in the 
legs, arms and hands; his leg, arm, and hand symptoms are not 
related to his service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving numbness on the left side of 
the head and the left side of the body; his numbness symptoms 
on the left side of the head and the left side of the body 
are not related to his service.

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving frequent urination and an 
increase in the daily output of urine; his frequent urination 
and an increase in the daily output of urine symptoms are not 
related to his service.

5.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving blood coming out of the 
nose; his nose bleeding symptoms are not related to his 
service.

6.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a change in his physical 
appearance; his change in physical appearance symptoms are 
not related to his service.  

7.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving intolerance to chemicals, to 
include several types of medications; his symptoms of 
intolerance to chemicals, to include several types of 
medications, are not related to his service.  

8.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving residuals of a left 
pneumothorax; his residuals of a left pneumothorax are not 
related to his service.  

9.  The veteran does not have an undiagnosed disability 
manifested by headache symptoms; his headache symptoms are 
not related to his service.  

10.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving muscle and joint pain in the 
shoulders, elbows, hands, knees, and ankles; his symptoms of 
muscle and joint pain in the shoulders, elbows, hands, knees, 
and ankles, are not related to his service.  

11.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving skin itching and rashes 
caused by exposure to his own semen; his skin itching and 
rashes caused by exposure to his own semen are not related to 
his service.  

12.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving herpes; his herpes symptoms 
are not related to his service.  

13.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a liver condition; his liver 
condition symptoms are not related to his service.  

14.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving residuals of a reaction to 
inoculation with pyridostigmine bromide, including blurred 
vision; his residuals of a reaction to inoculation with 
pyridostigmine bromide, including blurred vision, are not 
related to his service.  

15.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving a skin rash; his skin rash 
symptoms are not related to his service.  


CONCLUSIONS OF LAW

1.  A decrease in sexual drive was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).  

2.  Burning and numbness in the legs, arms and hands, and a 
disability manifested by arm, leg and hand signs or symptoms; 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

3.  Numbness on the left side of the head and the left side 
of the body, and a disability manifested by numbness on the 
left side of the head and the left side of the body signs or 
symptoms; were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

4.  Frequent urination and an increase in the daily output of 
urine, and a disability manifested by frequent urination and 
an increase in the daily output of urine signs or symptoms; 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

5.  Blood coming out of the nose, and a disability manifested 
by blood coming out of the nose signs or symptoms; were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

6.  A change in his physical appearance, and a disability 
manifested by a change in his physical appearance signs or 
symptoms; were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

7.  Intolerance to chemicals, to include several types of 
medications, and a disability manifested by intolerance to 
chemicals, to include several types of medications, signs or 
symptoms; were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

8.  Residuals of a left pneumothorax, and a disability 
manifested by residuals of a left pneumothorax signs or 
symptoms; were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

9.  Headaches, and a disability manifested by headache signs 
or symptoms; were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).  

10.  Muscle and joint pain in the shoulders, elbows, hands, 
knees, and ankles, and a disability manifested by muscle and 
joint pain in the shoulders, elbows, hands, knees, and 
ankles, signs or symptoms; were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  

11.  Skin itching and rashes caused by exposure to his own 
semen, and a disability manifested by skin itching and rashes 
caused by exposure to his own semen signs or symptoms; were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

12.  Herpes, and a disability manifested by herpes signs or 
symptoms; were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).  

13.  A liver condition, and a disability manifested by a 
liver condition signs or symptoms; were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).  

14.  Residuals of a reaction to inoculation with 
pyridostigmine bromide, including blurred vision, and a 
disability manifested by residuals of a reaction to 
inoculation with pyridostigmine bromide, including blurred 
vision, signs or symptoms; were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  

15.  A skin rash, and a disability manifested by skin rash 
signs or symptoms; were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran essentially claims that he is entitled to service 
connection for the claimed conditions, with all disorders 
claimed to be due to exposure to lead and as a manifestation 
of an undiagnosed illness.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110.  In addition, certain chronic diseases, including 
arthritis, and "other" organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

At the outset, the Board notes that the claims files contain 
many notations of Persian Gulf Syndrome, to include in VA 
reports, and an October 1998 report from Heidi Strickland, 
F.N.P, which are unaccompanied by any other details or 
description of symptoms, and/or which do not specifically 
associate specific symptoms with Persian Gulf Syndrome.  
These notations do not appear to have been based on a review 
of the claims files, and appear to be by history only.  They 
are therefore afforded no probative value.  In addition, the 
claims files contain several progress note by a VA physician, 
Victor Gordan, M.D., dated between 1997 and 1999, in which 
the veteran complained of a wide variety of symptoms, or 
clusters of symptoms, many of which are now claimed on 
appeal.  In June 1997, Dr. Gordan indicated that, "The large 
number and variety of symptoms which are described above, 
constitutes ill-defined conditions or undiagnosed 
illnesses."  In a December 1999 remand, the Board directed 
the RO to contact Dr. Gordan and have him provide a 
supplemental opinion showing that the veteran was exhibiting 
objective indications of chronic disability resulting from an 
undiagnosed illness.  See 38 C.F.R. § 3.317(a)(1), (3).  
Internal correspondence from the RO indicates that in March 
2000, the RO hand-delivered the request for a supplemental 
opinion, but that Dr. Gordan refused to make any remarks, 
stating, "He does not feel that this type of review is his 
responsibility."  See March 2000 memorandum from the Chief, 
Fee Services.  In summary, Dr. Gordan's statements do not 
appear to have been based on a review of the claims files.  
He did not discuss any of the veteran's many diagnosed 
conditions (discussed infra), nor did he explain how the 
record shows that objective indications of chronic disability 
resulting from an undiagnosed illness exist for each of the 
claimed symptoms, or how the record shows that such objective 
indications have existed for six months or longer.  See 
38 C.F.R. § 3.317(a)(4).  When contacted by the RO at the 
Board's request, he refused to provide a supplemental 
opinion.  Given the foregoing, Dr. Gordan's statements are 
afforded no probative value, and will not be further 
discussed.  

The veteran's claims are based, in part, on the claim of 
exposure to lead.  The Board notes that the veteran's service 
medical records include a report from the Craig Road Family 
Practice, apparently dated in 1992 (the veteran was noted to 
be 30 years old at the time; he was born in August 1962), 
noting that the veteran wanted to "get it in the record" 
that he was exposed to lead and zinc from paint, and that he 
took "NAAP" pills for chemical weapons, during service.  
The report indicates that there were no current problems.  
The assessments were post lead/zinc exposure with normal 
blood levels, and NAAP exposure.  Reports, dated in August 
1991 and February 1992, show that the veteran reported a 
history of spray painting and/or sandblasting duty in the 
previous six months.  There was no assessment in the August 
1991 report.  The February 1992 assessment was "no medical 
condition found which would increase the risk due to lead 
exposure."  Lead and protoporphyrin test results, dated in 
August 1991 and February 1992, show that the veteran's lead, 
zinc, and protoporphyrin blood levels were within normal 
limits.  As for the post-service medical evidence, reports 
from WCA Hospital, dated in January 1995, show that the 
veteran reported that he did painting and carpentry jobs.  In 
any event, there is no competent medical evidence to show 
that lead exposure caused any of the claimed symptoms or 
conditions, and this aspect of the claims will not be further 
discussed.  

The Board notes that the claims files include a decision of 
the Social Security Administration, dated in January 1998, 
which shows that the SSA determined that the veteran was 
disabled as of April 1996 due to chronic pulmonary 
insufficiency.  The decision indicates that the veteran has 
(otherwise unspecified) Gulf War Syndrome, and it appears to 
have been based, in part, on VA records, to include Dr. 
Gordan's reports.  

The claims files include lay statements from several family 
members, and a co-worker, received in 1996, in which the 
authors assert that the veteran has displayed various claimed 
symptoms since his service.  

A.  Decrease in Sexual Drive

The veteran's service medical records include a separation 
examination report, dated in October 1992, which shows that 
his G-U (genitourinary) system was clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran stated that he was in good health, and not taking any 
medications.  He denied a history of adverse reaction to 
serum, drug or medicine.

As for the post-service medical evidence, it contains reports 
showing a number of complaints for genitourinary symptoms 
which do not mention a decreased sexual drive, and which are 
discussed in relation to the veteran's claims for frequent 
urination, and skin itching and rashes secondary to exposure 
to the veteran's semen, infra.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, the 
veteran was not treated for a decrease in his sexual drive 
during service, nor is there any record of such a complaint.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. 
§ 1110, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, there is no competent 
evidence associating a decrease in sexual drive with a 
diagnosed condition.  Similarly, clinical testing has not 
revealed a disease process associated with a decrease in 
sexual drive.  With regard to a claim based on an undiagnosed 
illness, under 38 C.F.R. § 3.317, service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b).  In this case, the 
evidence does not show that the veteran has objectively 
exhibited genitourinary signs or symptoms which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for a decrease in sexual drive must be 
denied on any basis.

B.  Burning and Numbness in the Legs, Arms and Hands

The veteran's service medical records include reports, dated 
in August 1991 and February 1992, which show that the veteran 
denied a history of problems with his nervous system, to 
include numbness or tingling in hands or feet.  A separation 
examination report, dated in October 1992, shows that his 
musculoskeletal system, and upper and lower extremities, were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" the veteran stated that he was in good 
health, and not taking any medications.  He denied a history 
of finger, shoulder, elbow and knee symptoms, or adverse 
reaction to serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that the veteran has been diagnosed with right 
shoulder rotator cuff syndrome, chondromalacia of the knees, 
degenerative joint disease of the right wrist, and carpal 
tunnel syndrome of the right wrist.  See e.g. VA X-ray 
report, dated in December 2000 (right wrist); VA progress 
notes, dated in March 1996; February 2001; July and December 
of 2002; VA examination reports, dated in January 1997; June 
2002.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, the 
veteran was not treated for symptoms of burning and numbness 
in the legs, arms and hands during service, nor is there any 
record of such a complaint.  Therefore, a chronic condition 
is not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin.  
In this case, although the veteran has been diagnosed with 
right shoulder rotator cuff syndrome, chondromalacia of the 
knees, degenerative joint disease of the right wrist, and 
carpal tunnel syndrome of the right wrist, there is no 
competent evidence associating any of these disorders with 
the claimed symptoms.  Furthermore, to the extent that a 
claim has been presented on the basis of an undiagnosed 
illness, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited neurologic signs or symptoms (i.e., 
numbness in the legs, arms and hands) which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for burning and numbness in the legs, arms 
and hands must be denied on any basis.

C.  Numbness on the Left Side of the Head and Body

The veteran asserts that he has numbness on the left side of 
the head and the left side of the body.  In Part I.B, the 
Board denied a claim for service connection for burning and 
numbness in the legs, arms and hands, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  The Board has therefore construed this claim not to 
include numbness of the left leg, arm or hand.  

The veteran's service medical records include a separation 
examination report, dated in October 1992, which shows that 
his head, and neurological system, were clinically evaluated 
as normal.  In an accompanying "report of medical history" 
the veteran stated that he was in good health, and not taking 
any medications.  He denied a history of head injury, or 
adverse reaction to serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that in January 1995,the veteran was treated 
for a spontaneous left pneumothorax (discussed in conjunction 
with the veteran's claim for residuals of left pneumothorax, 
infra).  In addition, the veteran has been diagnosed with 
cervical spine conditions, specifically, cervical spondylosis 
and osteoarthritis with radiculopathy.  See e.g. VA 
examination reports, dated in May and October of 2001.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, the 
veteran was not treated for symptoms of numbness on the left 
side of the head and the left side of the body during 
service, nor is there any record of such a complaint.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. 
§ 1110, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  Gilpin.  In this case, although 
the veteran has been diagnosed with a cervical spine 
condition, there is no competent evidence associating any of 
this disorder with the claimed symptoms.  Furthermore, to the 
extent that a claim has been presented on the basis of an 
undiagnosed illness, under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  In this case, the evidence does not show 
that the veteran has objectively exhibited neurologic signs 
or symptoms (i.e., numbness on the left side of the head and 
the left side of the body) which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
numbness on the left side of the head and the left side of 
the body must be denied on any basis.

D.  Frequent Urination/Increase in the Daily Output of Urine

The veteran's service medical records include a separation 
examination report, dated in October 1992, which shows that 
his G-U (genitourinary) system was clinically evaluated as 
normal.  In an accompanying "report of medical history" the 
veteran stated that he was in good health, and not taking any 
medications.  He denied a history of adverse reaction to 
serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  VA progress 
notes, dated in 1996, show that the veteran sought treatment 
for complaints of urinary frequency and dysfunction.  See 
also January 2001 VA progress note.  A December 1996 VA 
pelvic echogram notes a history of possible prostatitis.  A 
June 2002 VA examination report states that the veteran had a 
history of frequent urination and testicular pain in 1995, 
and that he was treated for prostatitis and the condition was 
resolved.  VA progress notes, dated in January, April, and 
October of 2003, and October 2004, show that the veteran 
denied any urinary symptoms.  

The Board finds that the claim must be denied.  To the extent 
that a claim has been presented on a direct basis, the 
veteran was not treated for urinary symptoms during service, 
nor is there any record of such a complaint.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  In this case, there is no competent 
evidence associating frequent urination and an increase in 
the daily output of urine with a diagnosed condition.  
Similarly, clinical testing has not revealed a disease 
process associated with these symptoms.  With regard to a 
claim based on an undiagnosed illness, under 38 C.F.R. § 
3.317, service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. § 
3.317(b).  In this case, the evidence does not show that the 
veteran has objectively exhibited genitourinary signs or 
symptoms (i.e., frequent urination and an increase in the 
daily output of urine) which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
frequent urination and an increase in the daily output of 
urine must be denied on any basis.

E.  Blood Coming Out of the Nose

The veteran's service medical records include an August 1990 
enlistment examination report, which shows that the veteran 
reported a history of a broken nose in high school.  A 
separation examination report, dated in October 1992, which 
shows that his nose was clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of adverse reaction to 
serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence includes a March 1995 VA examination report which 
shows that the veteran reported a history of some blood 
coming from his nose when he blew his nose, and that, "This 
is no longer a problem."  A VA examination report, dated in 
June 2002, shows that the examiner noted that the veteran has 
had no problem with nosebleeds.  

The Board finds that the claim must be denied.  The veteran 
was not treated for nose bleed symptoms during service, nor 
is there any record of such a complaint.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  Gilpin.  In this case, there is no competent 
evidence associating bleeding from the nose with a diagnosed 
condition.  Similarly, clinical testing has not revealed a 
disease process associated with this symptom.  Furthermore, 
under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness also requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving the 
respiratory system (i.e., blood from the nose) which are 
manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for blood from the nose must be denied on 
any basis.

F.  Change in Physical Appearance/Intolerance to Chemicals

The veteran has filed a claim of entitlement to service 
connection for a change in his physical appearance, and for 
"an intolerance to chemicals, to include several types of 
medications," with both claims as due to exposure to lead 
and as a manifestation of an undiagnosed illness.  In this 
regard, a July 1999 VA progress note shows that the veteran 
complained that his family told him that he "looks a 
different person."  

The Board finds that the claims must be denied.  The 
veteran's "change in physical appearance," and his 
"intolerance to chemicals, to include several types of 
medications," are not claims for a disability.  Gilpin.  In 
this regard, there is no competent evidence associating a 
change in physical appearance, or an intolerance to 
chemicals, to include several types of medications, with a 
diagnosed condition.  Similarly, clinical testing has not 
revealed a disease process associated with a change in 
physical appearance, or intolerance to chemicals, to include 
medications.  In summary, a "change in physical appearance" 
and "intolerance to chemicals, to include several types of 
medications," have not been associated with any disabilities 
by competent medical evidence.  With regard to the 
application of 38 C.F.R. § 3.317, there is no competent 
evidence that the veteran has a "change in physical 
appearance" or "an intolerance to chemicals, to include 
several types of medications," due to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptoms.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and that the veteran's claims 
of entitlement to service connection for a "change in 
physical appearance" and "an intolerance to chemicals, to 
include several types of medications," must be denied on any 
basis.  

G.  Residuals of Left Pneumothorax

The Board initially notes that  service connection is 
currently in effect for bronchial asthma and chronic 
obstructive pulmonary disease (COPD).  Service connection for 
any disability shown must be distinct from this condition.  
See 38 C.F.R. § 4.14 (2004) (avoidance of pyramiding).  The 
Board's use of the term "residuals of left pneumothorax " is 
therefore intended to exclude the symptoms from the veteran's 
service-connected bronchial asthma and COPD disability.

The veteran's service medical records include a separation 
examination report, dated in October 1992, which shows that 
his lungs and chest were clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of shortness of breath, 
pain or pressure in the chest, or an adverse reaction to 
serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that in January 1995, the veteran was treated 
for a spontaneous pneumothorax.  A chest tube was placed, and 
he was discharged four days later.  See e.g. reports from 
W.C.A. hospital, dated in January 1995.  A March 1995 VA 
examination report contains diagnoses that include "status 
post pneumothorax, now healed."  A June 2002 VA examination 
report notes severe airway obstruction, but that the 
veteran's pneumothorax has no effect upon the current 
pulmonary function impairment.  

The Board finds that the claim must be denied.  The veteran 
was not treated for a left pneumothorax during service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. 
§ 1110, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  Gilpin.  In this case, there is no 
competent evidence to show that the veteran currently has 
residuals of his left pneumothorax, or that such residuals 
are related to his service.  Furthermore, the application of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  In 
addition, under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness also requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, the veteran is claiming residuals of a diagnosed 
condition, and the evidence does not show that the veteran 
has objectively exhibited signs or symptoms involving the 
respiratory system (i.e., residuals of a left pneumothorax) 
which are manifestations of an undiagnosed illness.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for residuals of a left pneumothorax must 
be denied on any basis.

H.  Headaches

The veteran's service medical records include reports, dated 
in August 1991 and February 1992, which show that the veteran 
denied a history of problems with his nervous system.  In 
December 1991, he complained of symptoms associated with a 
cold that included a headache, productive cough, cramping and 
dizziness.  A separation examination report, dated in October 
1992, shows that his "head, face, neck, and scalp," and his 
neurological system, were clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of "frequent or severe 
headache," or adverse reaction to serum, drug or medicine.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that the veteran has been diagnosed with 
migraine headaches.  See e.g. VA progress notes, dated in 
April 1995; July and August of 1996; May 1997; VA examination 
reports, dated in May and October of 2001.  See also private 
treatment report from Heidi Strickland, F.N.P., dated in 
October 1996 (noting a two to three-month history of migraine 
headaches).  

The Board finds that the claim must be denied.  The veteran 
has been diagnosed with migraine headaches.  He was not 
treated for complaints of headaches during service other than 
on one occasion in which he had a cold, and he specifically 
denied having headaches in the report of medical history 
accompanying his separation examination report.  Headaches 
were not noted in his separation examination report.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The first medical evidence of 
headaches is dated in April 1995.  This is approximately 21/2 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this regard, although an October 2001 VA 
examination report indicates that the veteran's migraine 
headaches had an onset in 1992, this is outweighed by the 
aforementioned service medical records, which do not show 
treatment for migraines, and which show that the veteran 
denied a history of headaches at the time of his separation 
from service.  There is no other competent evidence which 
associates the veteran's headaches with his service.  
Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service 
connection for an undiagnosed illness requires objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed at 38 C.F.R. § 3.317(b) 
(emphasis added).  In this case, the veteran has a diagnosed 
condition, and the evidence does not show that the veteran 
has objectively exhibited neurologic signs or symptoms which 
are manifestations of an undiagnosed illness.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  Accordingly, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and 
the Board finds that the veteran's claim of entitlement to 
service connection for headaches must be denied on any basis.

I.  Muscle and Joint Pain in the Shoulders, Elbows, Hands, 
Knees, and Ankles

The veteran's service medical records include an August 1990 
enlistment examination report, which shows that the veteran 
reported a history of a left knee injury a year before, with 
normal X-rays and no residuals.  Reports, dated in August 
1991 and February 1992, show that the veteran denied a 
history of problems with his nervous system.  A separation 
examination report, dated in October 1992, shows that his 
musculoskeletal system, neurological system, and upper and 
lower extremities, were clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of finger, shoulder, elbow 
and knee symptoms, or adverse reaction to serum, drug or 
medicine.  He reported a history of swollen or painful 
joints.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that the veteran has, on occasion, complained 
of multiple muscle and joint pain.  See e.g., private 
treatment report from Heidi Strickland, F.N.P., dated in 
October 1996.  It shows that he has been diagnosed with right 
shoulder rotator cuff syndrome, chondromalacia of the knees, 
degenerative joint disease of the right wrist, and carpal 
tunnel syndrome of the right wrist.  See e.g. VA X-ray 
report, dated in December 2000 (right wrist); VA progress 
notes, dated in March 1996; February 2001; July and December 
of 2002; VA examination reports, dated in January 1997; June 
2002.  A November 2003 VA progress note indicates that he was 
treated for a right shoulder injury.  

The Board finds that the claim must be denied.  The veteran 
was not treated for muscle and/or joint pain during service, 
and muscle and/or joint pain were not noted in his separation 
examination report.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  The veteran 
has been diagnosed with right shoulder, bilateral knee, and 
right wrist disorders.  However, the first evidence of any of 
these conditions is dated in 1996.  This is approximately 
four years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  In addition, there is no competent 
evidence linking any of these diagnosed conditions to 
service.  See 38 C.F.R. § 3.303.  In this regard, to the 
extent that an October 2001 VA examination report notes the 
onset of knee disorders was in 1992, this appears to have 
been by history, as it is not supported by the service 
medical records.  It is outweighed by the contrary medical 
evidence, including, but not limited to, the veteran's 
service medical records, which do not show that he was 
treated for knee symptoms, and which show that his 
musculoskeletal system, and upper and lower extremities, were 
clinically evaluated as normal.  Furthermore, the application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a "chronic disability 
resulting from an undiagnosed illness."  38 U.S.C.A. § 1117 
(emphasis added); see also 38 C.F.R. § 3.317(a)(1)(ii).  
Under 38 C.F.R. § 3.317 service connection for an undiagnosed 
illness requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the veteran has been diagnosed with a number of joint 
disorders, and the evidence does not show that the veteran 
has objectively exhibited neurologic signs or symptoms (i.e., 
muscle and joint pain) which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
muscle and joint pain in the shoulders, elbows, hands, knees, 
and ankles must be denied on any basis.

J.  Skin Itching and Rashes Caused by Exposure to the 
Veteran's Semen

The Board initially notes that to the extent that the veteran 
has claimed service connection for a skin rash on a basis 
other than due to exposure to his own semen, this is the 
subject of a separate claim, discussed infra.  

The veteran's service medical records include reports, dated 
in August 1991 and February 1992, which show that the veteran 
denied a history of problems fathering a child.  A separation 
examination report, dated in October 1992, shows that his 
genitourinary system was clinically evaluated as normal.  In 
an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of skin diseases.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that the veteran may have participated in a 
"burning semen study," and that in 1996 and 1997, he 
complained that his wife sustained a rash when exposed to his 
semen.  See also private treatment report from Heidi 
Strickland, F.N.P., dated in October 1996 and October 1998 
(noting complaints that his wife has burning from his semen; 
burning semen syndrome).  A June 2002 VA examination report 
shows that the veteran reported that his wife developed a 
skin rash after exposure to his semen.  

The Board finds that the claim must be denied.  The veteran 
was not treated for the claimed symptoms during service.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. 
§ 1110, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  Gilpin.  In this case, there is no 
competent evidence to show that the veteran currently has the 
claimed symptoms- skin itching or rashes, due to burning 
semen syndrome, nor is there any competent evidence linking 
such symptoms to his service.  Furthermore, under 38 C.F.R. 
§ 3.317 service connection for an undiagnosed illness also 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b) (emphasis added).  In this 
case, the evidence does not show that the veteran has 
objectively exhibited signs or symptoms involving the skin 
(i.e., skin itching or rashes) which are manifestations of an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
skin itching and rashes caused by exposure to the veteran's 
semen must be denied on any basis.

K.  Herpes

The veteran's service medical records include a separation 
examination report, dated in October 1992, which shows that 
his genitourinary system was clinically evaluated as normal.  
In an accompanying "report of medical history" the veteran 
stated that he was in good health, and not taking any 
medications.  He denied a history of VD (venereal disease).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence includes VA progress notes which show that the 
veteran was found to have penile lesions in February 1995, 
and that he was diagnosed with herpes in March 1995.  See 
also private treatment report from Heidi Strickland, F.N.P., 
dated in October 1996 (noting possible herpes simplex II).  A 
June 2002 VA examination report notes a history of a scar on 
the penis attributed to genital herpes.  

The Board finds that the claim must be denied.  The veteran 
was not treated for herpes during service, and herpes was not 
noted in his separation examination report.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The first evidence of herpes is dated in early 
1995.  This is over two years after separation from service.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  Maxson.  In addition, there is no 
competent evidence linking herpes to service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the application of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 has an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C.A. § 1117 (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii).  In this case, the 
veteran is shown to have a diagnosed condition, i.e., herpes.  
The Board therefore finds that the preponderance of the 
evidence is against the claim.  Accordingly, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable, and the Board finds that the veteran's claim of 
entitlement to service connection for herpes must be denied 
on any basis.

L.  Liver Condition

The veteran's service medical records include reports, dated 
in August 1991 and February 1992, which show that the veteran 
denied a history of liver problems or jaundice.  A separation 
examination report, dated in October 1992, shows that his 
abdomen and viscera, and his endocrine system, were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" the veteran stated that he was in good 
health, and not taking any medications.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence includes VA progress notes which show that the 
veteran was found to have two hepatic cysts in 1996.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin.  In this case, 
the veteran's hepatic cysts have been characterized as 
benign.  See e.g., April 1996 VA echogram report; October 
2001 VA examination report.  There is no competent evidence 
associating the veteran's liver cysts with a diagnosed 
condition.  Similarly, clinical testing has not revealed a 
disease process associated with liver cysts.  In summary, the 
veteran's liver cysts are not a disability.  With regard to 
the application of 38 C.F.R. § 3.317, there is no competent 
evidence that the veteran's liver cysts with an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  He therefore is not shown to have a "qualifying 
chronic disability" involving the claimed symptoms.  See 
38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
a liver condition must be denied on any basis.  


M.  Residuals of Reaction to Inoculation with Pyridostigmine 
Bromide

The Board initially notes that the claim on appeal comes from 
a November 1997 RO decision which denied a claim for 
residuals of a reaction to inoculation with pyridostigmine 
bromide, including diarrhea, blurred vision, sensitivity to 
light, stomach cramps, and headaches.  However, the Board has 
characterized the issue not to include diarrhea, sensitivity 
to light, stomach cramps, or headaches.  An appellant may not 
be compensated twice for the same symptom.  See 38 C.F.R. 
§ 4.14.  In this case, service connection is currently in 
effect for an undiagnosed illness characterized by symptoms 
that included recurrent fevers, night sweats, swollen lymph 
glands, fatigue, paresthesia, photophobia, forgetfulness, 
difficulty concentrating, impaired balance, sleep impairment, 
and an impaired appetite.  The veteran is therefore already 
being compensated for his "sensitivity to light" (i.e., 
photophobia).  In addition, service connection is in effect 
for collagenous colitis, evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7319 (2004).  Under DC 7319, the 
criteria include the symptoms of diarrhea, and bowel 
disturbance with abdominal distress.  Id.  The veteran is 
therefore already being compensated for his diarrhea, and 
stomach cramps.  Finally, to the extent that this issue was 
originally framed to include headaches, the Board has denied 
a claim for headaches in Part I.H.  This issue on appeal is 
therefore not intended to include the symptoms of diarrhea, 
sensitivity to light, stomach cramps, and headaches.  

The veteran's service medical records include reports, dated 
in August 1991 and February 1992, which show that the veteran 
denied a history of eye irritations in the previous six 
months.  A separation examination report, dated in October 
1992, shows that his eyes, ophthalmoscopic, pupils, and 
ocular motility, were clinically evaluated as normal.  In an 
accompanying "report of medical history" the veteran stated 
that he was in good health, and not taking any medications.  
He denied a history of eye trouble.  An October 1992 report 
indicates that his vision was 20/20 without glasses.  The 
veteran's vaccination record indicates that he received a 
number of vaccinations, to include adenovirus vaccine, but 
does not specifically mention pyridostigmine bromide.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This shows 
that the veteran has complained of blurred vision on several 
occasions, as early as 1996.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Gilpin.  In this case, 
there is no competent evidence associating residuals of a 
reaction to inoculation with pyridostigmine bromide, or the 
veteran's claimed blurred vision, with a diagnosed condition.  
Similarly, clinical testing has not revealed a disease 
process associated with residuals of a reaction to 
inoculation with pyridostigmine bromide, or blurred vision.  
With regard to the application of 38 C.F.R. § 3.317, there is 
no competent evidence showing that the veteran has residuals 
of a reaction to inoculation with pyridostigmine bromide, to 
include blurred vision, due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  He 
therefore is not shown to have a "qualifying chronic 
disability" involving the claimed symptoms.  See 38 C.F.R. 
§ 3.317(a)(2)(i).  Nor does the evidence show that the 
veteran has objectively exhibited signs or symptoms involving 
residuals of a reaction to inoculation with pyridostigmine 
bromide, including blurred vision, which are manifestations 
of an undiagnosed illness.  38 C.F.R. § 3.317(b).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the veteran's claim of 
entitlement to service connection for residuals of a reaction 
to inoculation with pyridostigmine bromide, including blurred 
vision, must be denied on any basis.  

N.  Skin Rash

The veteran's service medical records include reports, dated 
in August 1991, which show that the veteran denied a history 
of skin problems in the previous six months.  A report, dated 
in February 1992, shows that the veteran indicated that he 
had a history of skin problems in the previous six months.  A 
separation examination report, dated in October 1992, shows 
that his skin was clinically evaluated as normal.  In an 
accompanying "report of medical history" the veteran stated 
that he was in good health, and not taking any medications.  
He denied a history of skin diseases.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2004.  This 
evidence shows that the veteran was diagnosed with 
folliculitis in 1995.  See VA progress notes, dated in April 
and June of 1995.  VA progress notes dated in 1998 show that 
he underwent excisional biopsy of chest lesions, and an 
associated pathology report contains diagnoses of superficial 
perivascular dermatitis, and superficial perivascular and 
focally periadnexal dermatitis, subcorneal/intracorneal 
pustule.  Subsequent reports note folliculitis.  See October 
1998 VA progress note; May 2001 VA examination report.  

The Board finds that the claim must be denied.  The veteran 
was not treated for skin symptoms during service, and a skin 
disorder was not noted in his separation examination report.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  The first evidence of a skin disorder 
is dated in 1996.  This is over three years after separation 
from service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  Maxson.  In addition, 
there is no competent evidence linking a skin disorder to 
service.  See 38 C.F.R. § 3.303.  With regard to the claim 
that the veteran has a skin disorder due to an undiagnosed 
illness, the Board finds that the claim must be denied.  This 
condition was diagnosed with folliculitis, and dermatitis.  
Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  In this case, the veteran has been 
diagnosed with folliculitis, and dermatitis, and the evidence 
does not show that the veteran has objectively exhibited 
signs or symptoms involving the skin which are manifestations 
of an undiagnosed illness.  The Board therefore finds that 
the preponderance of the evidence is against the claim.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
a skin disorder must be denied on any basis.

O.  Conclusion

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims must be 
denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in April 
2004 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claims.  In addition, by virtue of the rating 
decisions on appeal, the statements of the case (SOC), and 
the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why these particular 
claims was being denied, and of the evidence that was 
lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the June 2003 and 
December 2004 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, as well as SSA 
records, and the veteran has been afforded VA examinations.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a decrease in sexual drive is denied.  

Service connection for burning and numbness in the legs, arms 
and hands is denied.  

Service connection for numbness on the left side of the head 
and the left side of the body is denied.  

Service connection for frequent urination and an increase in 
the daily output of urine is denied.  

Service connection for blood coming out of the nose is 
denied.  

Service connection for a change in the veteran's physical 
appearance is denied.  

Service connection for intolerance to chemicals, to include 
several medications, is denied.  

Service connection for residuals of a left pneumothorax is 
denied.  

Service connection for headaches is denied.  

Service connection for muscle and joint pain in the 
shoulders, elbows, hands, knees, and ankles, is denied.  

Service connection for skin itching and rashes caused by 
exposure to the veteran's semen is denied.  

Service connection for herpes is denied.  

Service connection for a liver condition is denied.  

Service connection for residuals of a reaction to inoculation 
with pyridostigmine bromide, including blurred vision, is 
denied.  

Service connection for a skin rash is denied.  


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


